Opinion

PER CURIAM.
The habeas court denied the amended petition for a writ of habeas corpus that was filed by the petitioner, George Frank. The petitioner claimed that his trial counsel rendered ineffective legal assistance. The petitioner appeals following the court’s denial of his petition for certification to appeal. We dismiss the appeal.
We have reviewed the issues raised by the petitioner in his amended petition as well as the court’s thorough resolution of those issues. We conclude that the petitioner has not demonstrated that the issues raised are debatable among jurists of reason, that a court could resolve the issues in a different manner or that the questions raised deserve encouragement to proceed further. See Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S. Ct. 860, 112 L. Ed. 2d 956 (1991). Having failed to satisfy any of those criteria, the petitioner has failed to demonstrate that the court’s denial of his petition for certification to appeal reflects an abuse of discretion. See Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
The appeal is dismissed.